DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 22 October 2021. Claims 18-38 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 24-25, and 27-31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,7-8, and 10-14 are of U.S. Patent No. 11159862 hereinafter “862”.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is arguably broader than the claims of patent number “862” which encompass the same metes, bounds, and limitations. Therefore, it would be obvious to one of ordinary skill in the art at the effective time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same function as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Patent number: 11159862
Examplary Claim 1
1. A method for theatrical presentation of non-sequel cinematographic works as unified wholes, the method comprising: sorting a plurality of patrons into a first group of patrons and a second group of patrons; presenting, by at least one cinematograph, to the first group of patrons, a first synthesis cinematographic work, the first synthesis cinematographic work comprising a first unified whole of a set of complete non-sequel cinematographic works corresponding to distinct files or data streams including a first complete cinematographic work followed by a second complete cinematographic work, wherein the first complete cinematographic work includes a first motion picture that presents a first self-contained story and the second complete cinematographic work includes a second motion picture that presents a second self-contained story different from the first self-contained story, and wherein each of the set of complete non-sequel cinematographic works has a feature of content in common such that the first unified whole is configured to present a larger overall story including the feature as a cinematographic knot connecting the first self-contained story and the second self-contained story; and presenting, by at least one cinematograph, to the second group of patrons, a second synthesis cinematographic work, the second synthesis cinematographic work comprising a second unified whole of the set of complete non-sequel cinematographic works including the second complete cinematographic work followed by the first complete cinematographic work, wherein the second unified whole is configured to present the larger overall story with the cinematographic knot connecting the first self-contained story and the second self-contained story; whereby the first and second groups plurality of patrons will have different perspectives of the larger overall story with the cinematographic knot upon having cumulatively been presented the set of complete cinematographic works including both the first complete cinematographic work and the second complete cinematographic work.
2. The method of claim 1, wherein presentation of the first synthesis cinematographic work temporally overlaps presentation of the second complete cinematographic work.
3. The method of claim 1, wherein the first synthesis cinematographic work is presented in a first movie theater in a movie theater multiplex and the second synthesis cinematographic work is presented in a second movie theater in the movie theater multiplex.
4. The method of claim 1, wherein the plurality of patrons are sorted into the first group of patrons and the second group of patrons by random selection.
5. The method of claim 1, wherein the plurality of patrons are sorted into the first group of patrons and the second group of patrons is by algorithmic selection.
6. The method of claim 1, wherein the plurality of patrons are sorted into the first group of patrons and the second group of patrons by individual patrons selecting one of the first synthesis cinematographic work and the second synthesis cinematographic work.
7. A method for transmitting cinematographic works to remote cinematographic presentation devices, the method comprising: sorting a plurality of remote cinematographic presentation devices into a first group of remote cinematographic presentation devices and a second group of remote cinematographic presentation devices; transmitting, to the plurality of remote cinematographic presentation devices, digital copies of a set of non-sequel cinematographic works including a first complete cinematographic work and a second complete cinematographic work, wherein the first complete cinematographic work includes a first motion picture that presents a first self-contained story and the second complete cinematographic work includes a second motion picture that presents a second self-contained story different from the first self-contained story; causing the first group of remote cinematographic presentation devices to present a first synthesis cinematographic work as a first unified whole having a first perspective of a larger overall story with a cinematographic knot connecting the first self-contained story and the second self-contained story based on a feature of common content, the first synthesis cinematographic work comprising the first complete cinematographic work followed by the second complete cinematographic work; and causing the second group of remote cinematographic presentation devices to present a second synthesis cinematographic work as a second unified whole having a second perspective of the larger overall story with the cinematographic knot connecting the first self-contained story and the second self-contained story based on the feature of common content, the second synthesis cinematographic work comprising the second complete cinematographic work followed by the first complete cinematographic work; wherein the first synthesis cinematographic work and the second synthesis cinematographic work each comprise the set of complete cinematographic works but present the larger overall story from different perspectives; and whereby the plurality of remote cinematographic presentation devices will cumulatively present both the first complete cinematographic work and the second complete cinematographic work.
8. The method of claim 7, wherein the plurality of remote cinematographic presentation devices comprise televisions.
9. The method of claim 7, wherein the plurality of remote cinematographic presentation devices comprise computers.
10. The method of claim 7, wherein the plurality of remote cinematographic presentation devices are sorted into the first group of remote cinematographic presentation devices and the second group of remote cinematographic presentation devices by a transmission system that transmits the first complete cinematographic work and the second complete cinematographic work.
11. The method of claim 7, wherein the plurality of remote cinematographic presentation devices are sorted into the first group of remote cinematographic presentation devices and the second group of remote cinematographic presentation devices by the plurality of remote cinematographic presentation devices.
12. The method of claim 7, wherein the transmitting comprises at least one of Internet streaming, television broadcasting and cable transmission.
13. The method of claim 7, wherein the transmitting comprises transmitting storable media data for storage on the plurality of remote cinematographic presentation devices and later playback thereon.
14. A method for transmitting cinematographic works to remote cinematographic presentation devices, the method comprising: transmitting data including digital copies and instructions for linking a set of non-sequel complete cinematographic works according to at least two unique permutations, wherein each complete cinematographic work corresponds to a data file or data stream including a motion picture that presents a self-contained story; causing a processor to conjoin the digital copies of the set of complete cinematographic works according to the at least two unique permutations to form at least two unique synthesis cinematographic works each configured for presentation as a unified whole that each include the digital copies of the set of complete cinematographic works, wherein the set of complete non-sequel cinematographic works have a feature of content in common such that each unified whole presents a unique perspective of a larger overall story with the feature as a cinematographic knot that connects the self-contained stories; and causing a plurality of remote digital cinematographic presentation devices to process the conjoined digital copies according to the transmitted instructions and present the at least two unique synthesis cinematographic works; wherein the plurality of remote cinematographic presentation devices are caused to present the set of complete cinematographic works as unified wholes with different perspectives of the larger overall story.
15. The method of claim 14, wherein: a first one of the remote cinematographic presentation devices presents a first one of the unique synthesis cinematographic works; and a second one of the remote cinematographic presentation devices presents a second one of the unique synthesis cinematographic works; and wherein: the first one of the remote cinematographic presentation devices is different from the second one of the remote cinematographic presentation devices; and the first synthesis cinematographic work is different from the second synthesis cinematographic work.
16. The method of claim 15, wherein the permutations are specified locally on the remote digital cinematographic presentation devices and the conjoining of the complete cinematographic works according to the at least two unique permutations to form the at least two unique synthesis cinematographic works occurs locally on the remote digital cinematographic presentation devices.
17. The method of claim 15, wherein the digital copies of the complete cinematographic works are transmitted by at least one of Internet streaming and transmitting storable media data for storage on the plurality of remote cinematographic presentation devices and later playback thereon.
18. The method of claim 14, wherein the digital copies of the set of complete cinematographic works are obtained by a distribution system and transmitted by the distribution system to the plurality of remote digital cinematographic presentation devices.
19. The method of claim 18, wherein the conjoining of the complete cinematographic works according to the at least two unique permutations to form the at least two unique synthesis cinematographic works occurs on the distribution system before transmitting the digital copies of the set of complete cinematographic works from the distribution system to the plurality of remote digital cinematographic presentation devices.
20. The method of claim 18, wherein the conjoining of the complete cinematographic works according to the at least two unique permutations to form the at least two unique synthesis cinematographic works occurs locally on the remote digital cinematographic presentation devices in accordance with the instructions for back-to-back orders of presentation.
21. The method of claim 18, wherein: the digital copy of each of the set of complete cinematographic works is transmitted by the distribution system to the plurality of remote digital cinematographic presentation devices wherein each of the set of complete cinematographic works is presentable individually; and each of the at least two unique synthesis cinematographic works is presented with at least one intermission between an adjacent pair within the unified whole formed by the conjoined set of complete cinematographic works.

Claims 18-38 will be allowed upon submitting a Terminal Disclaimer by applicant.

The prior art fails to teach and suggest the combination of causing at least a first cinematographic presentation device to present a first synthesis cinematographic work, wherein the first synthesis cinematographic work comprises a first unified whole of a set of complete non-sequel cinematographic works corresponding to digital media including a first complete cinematographic work and a second complete cinematographic work presented in a first order, wherein the first complete cinematographic work includes a first motion picture that presents a first self-contained story and the second complete cinematographic work includes a second motion picture that presents a second self-contained story different from the first self-contained story, and wherein each of the set of complete non-sequel cinematographic works has a feature of content in common such that the first unified whole is configured to present a larger overall story including the feature as a cinematographic knot connecting the first self-contained story and the second self-contained story; and causing at least a second cinematographic presentation device to present a second synthesis cinematographic work, wherein the second synthesis cinematographic work comprises a second unified whole of the set of complete non-sequel cinematographic works including the first complete cinematographic work and the second 155749195.12Application No.: 17/507,851 Attorney Docket No.: 145968-8001.US01 complete cinematographic work presented in a second order different from the first order, wherein the second unified whole is configured to present the larger overall story with the cinematographic knot connecting the first self- contained story and the second self-contained story.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454